Pon guaNto, condenado el acusado como autor del delito de acometimiento y agresión grave de que fué acusado, apeló para ante este tribunal archivándose en tiempo la transcrip-ción de los autos;
Por cuanto, en su alegato el apelante sostiene que la prueba no es suficiente para basar en ella el fallo condena-torio dictado y el fiscal de esta corte tanto por escrito como oralmente se allanó a la contención del apelante; y
Por cuanto, examinada en efecto dicha prueba de ella aparece que el acusado, que se hallaba en estado de embria-guez, en el sitio y a la fecha que se expresan en la denuncia, al ir a pasar unos alambres se trabó en ellos y al tratar Santiago Rosa de ayudarlo “se emburujaron” resultando Rosa con dos pequeñas heridas, sin que pueda deducirse de los actos ocurridos que el acusado acometiera y agrediera a Rosa con la intención de causarle daño corporal alguno;
Por tanto, vista la ley y la jurisprudencia aplicable —El Pueblo v. Lugo, 16 D.P.R. 249 y El Pueblo v. Astasio, 23 D.P.R. 842—se revoca la sentencia recurrida que dictó la Corte de Distrito de San Juan el 10 de octubre, 1928, y se absuelve al acusado.